Citation Nr: 0820156	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, right inguinal hernia repair with entrapment of 
the superficial cutaneous nerve.

2.  Entitlement to a separate, compensable evaluation for 
entrapment of the femoral nerve, as a residual of right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that confirmed and continued the 
previously assigned 10 percent rating for the service-
connected residuals of a right inguinal hernia repair with 
nerve entrapment, superficial cutaneous nerve.  The veteran 
disagreed with the 10 percent rating.

Shortly after the November 2004 decision was issued, the 
veteran relocated to Colorado, and jurisdiction of the claims 
file was therefore transferred to the RO in Denver, Colorado.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing is associated with the claims file.

In an August 2007 decision, the Board granted a separate 10 
percent rating for entrapment of the ilio-inguinal nerve, as 
a residual of the service-connected right inguinal hernia 
repair.  In addition, the Board remanded to the RO the issues 
of entitlement to a rating in excess of 10 percent for the 
residuals of a right inguinal hernia repair with entrapment 
of the superficial cutaneous nerve, and entitlement to a 
separate compensable evaluation for entrapment of the femoral 
nerve, as a residual of a the right inguinal hernia repair.  




FINDINGS OF FACT

1.  The service-connected residuals of the right inguinal 
hernia repair include symptomatic entrapment of the 
superficial cutaneous nerve and symptomatic entrapment of the 
ilio-inguinal nerve.

2.  The service-connected post-operative right inguinal 
hernia has not recurred, and is not manifested by symptomatic 
entrapment of the femoral nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a right 
inguinal hernia repair with entrapment of the superficial 
cutaneous nerve have not been met.  38 U.S.C.A. § § 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § § 3.159, 4.1, 
4.2, 4.3, 4.7, 4.114, 4.124a, Diagnostic Codes 7338, 8629 
(2007).

2.  The criteria for the assignment of a separate compensable 
rating for entrapment of the femoral nerve have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § § 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8626 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July and August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, that defect was cured by a 
March 2006 letter explaining how disability ratings and 
effective dates are assigned.  The issues on appeal were then 
subsequently readjudicated in an April 2004 Statement of the 
Case (SOC) and a December 2007 Supplemental Statement of the 
Case (SSOC).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In the July and August 2004 letters, as well as an August 
2007 letter, the RO stated that to establish entitlement to 
an increased evaluation for his service-connected disability, 
the evidence must show that his condition "ha[d] worsened 
enough to warrant the payment of a greater evaluation."  The 
letters also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The November 2004 rating decision explained the 
criteria for the next higher disability rating available for 
the service-connected residuals of the right inguinal hernia 
repair under the applicable diagnostic code.  The April 2006 
SOC provided the appellant with the applicable regulations 
for associated neurological entrapment symptomatology under 
the applicable diagnostic codes, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b).  The 
August 2007 Board decision informed the veteran that, 
pursuant to 38 C.F.R. § 4.10, disability evaluations center 
on the ability of the body or system in question to function 
in daily life, with specific reference to employment.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489. 

Moreover, the veteran was notified that his claim for 
increase was denied; he was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal and 
by way of testimony at his personal hearing in May 2007.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran, in his 
April 2007 hearing testimony, has demonstrated his 
understanding of the evidentiary requirements.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a right inguinal hernia repair 
with entrapment of the superficial cutaneous nerve, and a 
separate compensable rating for entrapment of the femoral 
nerve, as a residual of the right inguinal hernia repair.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Historically, a June 1988 rating decision granted service 
connection for residuals of right inguinal hernia repair and 
assigned an initial noncompensable disability rating under 
Diagnostic Codes 7338-7805.  Diagnostic Code 7338 pertains to 
residuals of inguinal hernia and Diagnostic Code 7805 
pertains to ratings for scars.  

In February 2002, the veteran submitted a claim for an 
increased rating, asserting that his associated nerve damage 
as a residual of the service-connected right inguinal hernia 
repair was worsening.  

VA examination conducted in May 2002 showed findings of 
slight decrease in sensation to pain and temperature from the 
groin extending down the medial aspect of the thigh to just 
above the knee.  The remainder of the thigh was intact to 
normal sensation.  The examiner diagnosed superficial 
cutaneous nerve entrapment as a result of surgical hernia 
repair.

In a July 2002 rating decision, the noncompensable rating for 
the service-connected residuals of the right inguinal hernia 
repair was increased to 10 percent, pursuant to Diagnostic 
Codes 7338-8629, effective in February 2002.  Diagnostic Code 
8629 pertains to ratings for neurological impairment of the 
superficial cutaneous nerve.  The increase to 10 percent was 
based on a finding that the veteran's residuals of the right 
inguinal hernia repair included entrapment of the superficial 
cutaneous nerve.  

In April 2004, the veteran requested re-evaluation of the 
service-connected residuals of a right inguinal hernia 
repair, asserting that his disability had worsened since the 
last evaluation.  

At an October 2004 VA neurological examination, the examiner 
noted complaints of pain on flexion of the hip and extension 
at the knee, even though the veteran made a good effort.  
Coordination, strength, and reflexes were within normal 
limits, and the examiner observed no atrophy.  Numbness was 
observed below the hernia repair scar and extended down on 
the anterior thigh, approximately 12 centimeters, more 
medially than laterally placed, but essentially in the 
midline.  Rolling pinwheel was also decreased in sensation in 
the area.  The examiner diagnosed ilio-inguinal nerve 
entrapment and chronic pain syndrome involving the right 
groin.

Private treatment records from February 2005 reflect 
complaints of and treatment for significant right thigh pain 
and pulling.  On examination, there was significant 
tenderness to palpation or percussion at the region of the 
femoral artery in the inguinal fold, and an area of 
diminished pinprick appreciation directly approximating the 
genital femoral nerve.  To that end, the examiner opined that 
the veteran had some form of entrapment of the genital 
femoral nerve in the region of the inguinal ligament.  The 
doctor suspected that the nerve may have been trapped or 
damaged by the mesh that was placed in the groin during 
service.  

At his personal hearing before the undersigned Veterans Law 
Judge in May 2007, the veteran testified that he was in 
constant pain, described as moderate.  The veteran also 
reported occasional exacerbating episodes of excruciating 
pain that was often debilitating.  The veteran had reported 
similar symptoms to VA examiners in May 2002 and October 
2004, and private treatment records corroborate these 
complaints.

In an August 2007 decision/remand, the Board granted a 
separate compensable 10 percent rating for the nerve 
entrapment of the ilio-inguinal nerve, as a residual of the 
service-connected right inguinal hernia repair.  In the 
attached Remand portion of the document, the Board ordered a 
contemporaneous VA medical examination to determine whether 
there was entrapment of the femoral nerve, given the February 
2005 opinion of the private examiner.  Additionally, the VA 
examiner was requested to assess whether there was a 
recurrence of the hernia itself, and any abdominal impairment 
as well as the status of the residual scar.  

At a November 2007 VA examination, the veteran reported 
persistent continuous discomfort in the right groin area, 
which tended to fluctuate during the day depending on 
activity.  The pain got significantly worse when the veteran 
was sitting for long periods of time and was associated with 
numbness located just below the surgical site and extending 
into the medial aspect of his left thigh.  After that pain 
subsided, he would be left with a constant dull pain, that 
was relieved somewhat with standing up or laying in the 
supine position though he did have problems sleeping at night 
because of the pain.  It was noted that the surgical repair 
included a mesh in the surgical site that had been confirmed 
on x-ray.  Physical examination revealed a 4-inch right 
inguinal scar which was well-healed.  There was no keloid 
reaction, and no inflammation.  The scar was approximately 
1/8 inch wide.  It was not adherent to underlying tissue.  
There was no evidence of a recurrent inguinal hernia at the 
site.  Palpation just inferior to the wound and over the 
inguinal ring as well as down the superior medial thigh 
showed mild tenderness.  The pain and associated numbness was 
reportedly located in that area.  There was no evidence of 
abdominal impairment.  The veteran's testicles were down, in 
normal position, and of normal size.  Penis was normal 
without deformity.  The examiner noted that the physical 
findings in the medical history strongly suggested entrapment 
of the ilio-inguinal nerve.  The examiner determined that 
there was no evidence of involvement of the femoral nerve; 
however, he opined that certainly the lateral cutaneous nerve 
could be partially entrapped by the lateral nature of the 
scar and surgical mesh.  The diagnosis was scar entrapment of 
the ilio-inguinal nerve secondary to inguinal hernia repair, 
which the examiner opined was more likely to occur in 
patients who had mesh implants.  The examiner also noted that 
the presence of that pain was made more severe by prolonged 
sitting, which was quite compatible with the diagnosis.  

Currently, a 10 percent rating is assigned under Diagnostic 
Code 7338-8629 for the service-connected residuals right 
inguinal hernia repair with nerve entrapment, superficial 
cutaneous nerve; and, a separate 10 percent rating is 
assigned pursuant to Diagnostic Code 7338-8630 for the ilio-
inguinal nerve entrapment associated with the hernia repair.  

The underlying inguinal hernia repair residuals (not 
including any associated nerve damage) are rated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338.  Under that code, a 
noncompensable rating is assigned when the inguinal hernia is 
small, reducible, or without true hernia protrusion, or where 
it is not operated, but remediable.  A 10 percent rating is 
assigned under Diagnostic Code 7338 when there is 
postoperative recurrence of the hernia that is easily 
reducible and well supported by truss or belt.  In essence, a 
rating at the 10 percent level requires a recurrent hernia.  
In the veteran's case, the medical evidence uniformly shows 
that there is no recurrence of the hernia.  As such, a 
compensable rating under Diagnostic Code 7338 is not 
warranted.  The 10 percent rating currently assigned under 
Diagnostic Code 7338-8629 is therefore assigned based on the 
nerve entrapment of the superficial cutaneous nerve.  

Impairment of the superficial cutaneous nerve (of the thigh) 
is rated pursuant to Diagnostic Codes 8529 (paralysis), 8629 
(neuritis), and 8729 (neuralgia).  A noncompensable rating is 
assigned for mild or moderate paralysis, and a compensable, 
10 percent rating is assigned for severe to complete 
paralysis of the external cutaneous nerve of the thigh.  38 
C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729.  The 10 
percent rating currently assigned is the maximum rating 
assignable for paralysis of the external cutaneous nerve of 
the thigh.  Although the veteran's paralysis is not shown to 
be severe, the veteran's pain associated with the nerve 
entrapment is significant, and as such, is rated by analogy 
to severe paralysis.  

Based on the foregoing evidence, there is no basis on which 
to assign a rating in excess of 10 percent for the right 
inguinal hernia residuals with nerve entrapment of the 
superficial cutaneous nerve, because there is no hernia 
recurrence and the veteran is already in receipt of the 
maximum allowable rating for the nerve entrapment.  

Likewise, the 10 percent rating currently assigned under 
Diagnostic Code 7338-8630, based on the nerve entrapment of 
the ilio-inguinal nerve is also the maximum allowable rating 
under the applicable code.  Impairment of the ilio-inguinal 
nerve is rated pursuant to Diagnostic Codes 8530 (paralysis), 
8630 (neuritis), and 8730 (neuralgia).  Similar to the 
ratings for the superficial cutaneous nerve of the thigh, a 
noncompensable rating is assigned for mild or moderate 
paralysis of the ilio-inguinal nerve, and a compensable, 10 
percent rating is assigned for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8530.  The 10 percent rating currently assigned for the 
paralysis of the ilio-inguinal nerve is the maximum rating 
assignable under Diagnostic Code 8530, for paralysis of the 
ilio-inguinal nerve.  

Regarding the anterior crural (femoral) nerve, Diagnostic 
Code 8526 provides for the assignment of a 10 percent rating 
for mild incomplete paralysis of the anterior crural nerve, a 
20 percent rating for moderate incomplete paralysis of the 
anterior crural nerve and a 30 percent rating for severe 
incomplete paralysis of the anterior crural nerve.  A 40 
percent rating is warranted for complete paralysis of the 
quadriceps extensor muscles.  A separate compensable rating 
for paralysis or entrapment of the femoral nerve is not 
warranted in this case because the VA examiner specifically 
indicated that there was no evidence of any involvement of 
that nerve.  

Likewise, a separate compensable rating for the surgical scar 
as a residual of the right inguinal hernia repair is not 
warranted in this case because the VA examiner in November 
2007 indicated that the scar was essentially asymptomatic.  
Moreover, any pain that might be associated with the scar is 
already compensated for by the two 10 percent ratings 
currently assigned for the nerve entrapment.  

There are no other diagnostic codes that would appropriately 
provide for a higher rating in this case, and there are no 
distinct time periods during the appeal period where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected right inguinal 
hernia repair residuals and for the assignment of a separate 
compensable rating for paralysis of the femoral nerve; there 
is no doubt to be resolved; and neither an increased rating 
for the hernia repair residuals, nor a separate rating for 
paralysis of the femoral nerve is warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  










ORDER

A rating in excess of 10 percent for the residuals of a right 
inguinal hernia repair with entrapment of the superficial 
cutaneous nerve is denied.  

A separate compensable rating for entrapment of the femoral 
nerve, as a residuals of the right inguinal hernia repair is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


